Title: To John Adams from Caleb Child, 5 February 1799
From: Child, Caleb
To: Adams, John



Most Excellent Sir,
Warren (R.I.) Febry. 5th: 1799:

Pardon the intrusion I am bold to make from a sense of your well know character; and pray receive with candor an Address from a citizen of the United States. In company with this comes a memorial to Congress, praying assistance in consequence of my losses in the late War.—My House, which was almost new, with a Store, and several out Buildings, were demolished by a detachment of the British Army on the 25th:May 1778, on account of there being a deposit for public military stores.—The Store was nearly full of European and West India Goods, which were consumed together with my books of accounts, papers of consequence and clothing.—Bodily infirmities abundant on old age, deprives me of the most distant prospect of regaining property which was lost by the event. Notwithstanding my submission to the awards of Providence, I am induced to petition relief from Congress, & doubt not a favorable reception.—Your Excellency’s influence I beg leave to solicit,—and would beg leave to refer your Excellency, for further information, to the Honorable Mr. Rogers, D. D. and The Honorable Theodore Foster Esqr. of the Senate, and to the Honl. Stephen Bullock, and Christopher G. Champlin, Esqr. of the House of Representatives, in the Congress of the United States.—Assured of their patronage, your Excellency’s generous sentiments and the singular distresses to which I am reduced, I rest in confidence of that attention to my memorial that it justly merits.
And am, with Esteem, / Yr. Excy’s: Humble Servant,
Caleb Child
Warren, Feby. 5th: 1799
To His Excellency The President of the United States, The Honl: The Senate, and The Honl: The House of Representatives—In Congress assembled; A.D. 1799—
Respectfully sheweth—
Caleb Child, of Warren, in County of Bristol, and State of Rhode Island, Shipwright;—That, on the twenty-fifth day of May, A.D. 1778, your memorialist was in possession, in his own right, of a Dwelling House, Store, and several other out Buildings, in said town of Warren—By the incursions of a detachment of the British army from Rhode Island, his said Buildings, being the deposit of public military stores, were designated to the flames. In the conflagration, all the books of accounts, papers of consequence, cloathing, and other personal property, belonging to your memorialist, were consumed:—And your memorialist, at once, stripped of every comfortable prospect in life:—And that in his old age, surrouned by a family of helpless children, who depend on him for shelter and support.
Revolving time but heightens the aggravation of his distress; and, in the midst of afflicted sensations, he begs leave to present this Address to Congress, and most humbly supplicates the extention of that benevolence towards him that his singular situation in life requires presents. His present old age, accompanies with bodily infimities, works up a necessity hitherto unknown.—He now solicits the Public aid, and respectfully intreats the clemency of Congress—, that they would, from the Public Treasury, afford that relief, to an individual citizen, of the United States, which he is induced to suppose will be consistent with a benevolent Public to a suffering individual.—And he, your memorialist, as in duty bound, will every pray.

Caleb Child